White, J.
(dissenting).
I am unable to agree with the foregoing ascertainment of the result of clause 7 in the sale agreement, which clause provides ’ that the selling partner shall, in addition to the “give or take” price of $25,000, receive all moneys which lie had in the partnership business (the subject of the sale) in excess of the moneys in' said business belonging to the purchasing partner. Stripped of confusing details, the case may,, for illustration, be stated, in round figures, as follows: Freedman and Fineberg are equal *324partners. Each has put into the business, say, $50,000 in cash, and the total assets thus amount to $100,000. Fineberg then draws out $25,000, reducing the assets to $75,000. They then agree to dissolve by Fineberg purchasing Freedman’s interest at $25,000, plus such additional sum as represents the excess of Freedman’s money in the business over Fineberg’s. As I understand it, the majority opinion figures that this excess is only $12,500. I think it is $25,000.
.This would lead me to an affirmance of the conclusions of the learned vice-chancellor were it not for the fact.that he included in the amount to be charged against Fineberg, as withdrawn by him, the amount of a $10,500 note originally given for part of the investment (which was lost) into a separate enterprise, the nature of which investment, whether it was by the firm or only by Fineberg, was the subject of dispute. The vice-chancellor found that this separate investment was not a firm matter, but purely Fineberg’s, and with this I agree, and this would lead to an affirmance in to to were it not for the fact that at the time of the dissolution purchase, this note had been actually taken up by the firm with film money and by clause 4 of the purchase agreement, as made reciprocal on this point by clause 5 thereof, it was expressly stipulated that the seller, Freedman, released the purchaser, Fineberg, from all liability of whatsoever description upon or by reason of this particular note in which firm assets were then invested and then belonging to the firm.
This view leads me to the result that Fineberg is not now chargeable with this note, and that the amount which he should pajr Freedman, in addition to the $25,000 already paid, is $13,-895.03, instead of the $24,390.03 decreed (with a slight arithmetical error of $5) by the court of chancery.
For affirmance—None.
For reversal—Parker, White—2.
For modification—The Chibe-Justice, Garrison, Swayze, Trbnoitard, Bergen, Minturn, Kalisch, Black, Heppeni-ieimer, Williams, Gardner—11.